Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:   Examiner presents an overview of the Carmel et al. (US 6,389,473) as argued in litigation. Carmel teaches dividing a stream into a sequence of files, the files having a predetermined data size and encoding each file into a corresponding sequence of file, each having the own index and uploading to a server equal to the data rate of the stream. A review of Carmel teaches each slice duration is different as the slice duration of the split up files are different and can be adjusted as Carmel discloses per Col 9 lines 39-48, as the slice duration is adjusted based upon the link bandwidth. 
Carmel “Col 9 lines 39-48, “Preferably, computer 34 monitors the rate of data being transmitted over each of links 60, 62, 64, etc., and allocates files 42, 44, 46, 48, etc., according to the data rates. The sizes of the files may be varied by adjusting slice durations T.sub.1, T.sub.2, T.sub.3, etc., and a relatively greater volume of data may be transmitted through links exhibiting relatively greater data rates.”

This teaches away from the current claim language where each duration is of a fixed length, not a fixed size with variable duration that can be adjusted based on the current bandwidth, as shown above, as taught by Carmel. A POSITA would know that a higher quality streamlet would be a larger file, as in the number of bytes or megabytes, than a lower quality streamlet for a given duration (1 second, 5 seconds, 1 minute) and the size would not be a predetermined data size as taught by Carmel.  Carmel shows this concepts per the disclosure on  Col 8 line 56 – Col 9 line 5.
Carmel, Col 8 line 56- Col 9 line 5, “. Size identifier 61 describes the size of those slices in stream 41 that have a fixed size associated therewith, wherein typically the size (or the corresponding resolution) of the level #1 video slices is smaller than that of the level #2 slices.”



Carmel, Col 11 lines 53-64, “Similarly, at a set duration step 92, slice durations T.sub.1, T.sub.2, T.sub.3, etc., are optionally adjusted responsive to the link bandwidths. Initially, duration T.sub.1 of slice 1 for file 42 is set to a default value, typically between 1 and 5 sec. For example, to transfer compressed audio data at 2 Kbytes/sec, file 42 may be assigned a file size of 10 Kbytes, with T.sub.1 =5 sec.”

Col 12 lines 3-6, “9) Frequently, however, this will not be the case, and the FTP upload rate over link 60 will fluctuate and may be slower than 2 Kbyte/sec. At step 88 (FIG. 5), the time required to upload file 42 is measured and compared to T.sub.1, at the same time as file 44 (slice 2) is being encoded and prepared. Responsive to this measurement of upload time, the duration of subsequent slices, for example, times T.sub.3 and T.sub.4 for files 46 and 48, respectively, is adjusted. “
This teaches away from applicants claim language in which each streamlet is a fixed time duration, having a same time index or same duration, as claimed as opposed to a predetermined data size with variable duration based on bandwidth as taught by Carmel. 

Claims: ‘473 application, “each of the sets have the same time index as their corresponding raw streamlet such that the encoded streamlets of the same set independently yield on playback the same portion of the video,” 

and per the instant application claims , “the first streamlet of each of the groups of streamlets has the same first duration and encodes the same first portion of the video”

Carmel also states that when the computer connects to the server and begins to download the stream, it reads the “index file”  to determine what duration in the stream to start streaming the duration and moves the indicator to the point that where it will start streaming.   Carmel also teach that each time slice in stream includes multidata at multiple quality levels as disclosed per  Col 8 line 56- 67.
Carmel, Col 8 lines 56-67, “Each time slice in stream 41 includes multimedia data at multiple quality levels.”  Fig. 3D shows that the multiple portion of the level are in 1 packet which consist of a header, Audio level #1, Audio level #2 of multiple slices.”  

separate content file as requested by the end-user station at multiple file quality levels of the same duration as claimed for the ‘483’ application as in litigation.   More specifically, a thorough review of the prior art fails to teach for the ‘483’ application, (and similar limitations for all the other continuations in the family)
	“an encoding module configured to encode each raw streamlet to generate, for each of said raw streamlets, a set including an encoded streamlet for each bitrate supported by the multi-bitrate content streaming, wherein each of the encoded streamlets in each of the sets is stored as a separate content file, wherein the encoded streamlets within each of the
sets have the same time index as their corresponding raw streamlet such that the encoded streamlets of the same set independently yield on playback the same portion of the video, wherein the separate content files within each of the sets are independently requestable by end user stations, and wherein shifts between the different bit rates are made at the time
indexes during streaming of each of the videos; and a web server to be coupled over the Internet to the end user station stations to receive requests from the end user stations for different ones of the separate content files from different ones of the sets and to transmit the requested ones of the separate content files to the requesting  one of the end user stations, wherein each of the end user stations initiate each of the shifts between the different bit rates during streaming of each of the videos through a request for the separate content file storing a
different bit rate one of the encoded streamlets for a subsequent one of the time indexes”

While a thorough review of the references teaches portions of the claim language which relate to splitting the stream into a sequence of files, and selecting a quality of the stream by using an index to determine the start portion of streaming, and a multi-level stream, it fails to teach or render obvious, as claimed with this current application, 
“wherein at least one of the low quality stream, the medium quality stream, and the high quality stream is encoded at a bitrate of no less than 600 kbps; and wherein the first streamlet of each of the groups of streamlets has the same first duration and encodes the same first portion 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 
/Chirag R Patel/
Primary Examiner, Art Unit 2454